PER CURIAM.
Navon McCrimmon seeks to appeal the district court’s order denying his motion filed under 28 U.S.C. § 1651 (1994), but properly construed as a 28 U.S.C.A. § 2255 (West Supp.2001) motion. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we deny a certificate of appealability and dismiss the appeal on the reasoning of the district court. United States v. McCrimmon, Nos. CR-99-391-S; CA-01-3740-S (D.Md. Jan. 10, 2002). We dispense with oral argument because the *699facts and legal contentions are adequately-presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.